Citation Nr: 1810453	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for depression, sweating, anxiety, and fatigue to include as due to undiagnosed illness.  

2.  Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1981 to February 1994.     

This appeal comes to the Board of Veterans' Appeals (Board) from December 2011 and September 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in November 2017.  A transcript of the hearing is associated with the evidence of record.

In December 2017, the Board received a waiver of local consideration and jurisdiction on attached additional evidence from the Veteran's representative.  

The issues of entitlement to service connection for an acquired psychiatric disorder, other than PTSD, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a September 1997 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for depression, sweating, anxiety, and fatigue.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.

2.  Some of the evidence received since the September 1997 rating decision when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for depression, sweating, anxiety, and fatigue.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied the Veteran entitlement to service connection for depression, sweating, anxiety, and fatigue is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received, and the Veteran's claim for entitlement to service connection for depression, sweating, anxiety, and fatigue is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening: Entitlement to Service Connection for Depression, Sweating, Anxiety, and Fatigue 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In a September 1997 rating decision, the AOJ denied the Veteran's claim for entitlement to service connection for depression, sweating, anxiety, and fatigue.  The claim was denied because the AOJ concluded there was insufficient evidence that the Veteran's acquired psychiatric disabilities were related to his service.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the rating decision.  As such, the Board finds that the September 1997 rating decision became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since September 1997, the Board received additional relevant records indicating the Veteran's mental condition has worsened as a result of his service-connected disabilities to include his worsening glaucoma.  See, e.g. November 2017 Mental Health Notes from Columbia, SC VA Medical Center.  The Board finds these additional records raise a reasonable possibility of substantiating the Veteran's claim by establishing a nexus between his current acquired psychiatric disorders and his service to include as secondary to his service-connected glaucoma.  38 C.F.R. § 3.156(a).  Accordingly, the Board finds cause to reopen the prior final decision denying the Veteran entitlement to service connection for depression, sweating, anxiety, and fatigue.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for depression, sweating, anxiety, and fatigue is reopened.   


REMAND

Acquired Psychiatric Disability, other than PTSD

In this case, VA has afforded the Veteran several VA examinations of his claimed anxiety, depression and associated symptoms including fatigue and sweating.  The Veteran was assessed with anxiety and depression in a January 1996 mental health evaluation.  Subsequent treatment records and examinations in November 2011, June 2012, and July 2013 identified variable diagnoses including PTSD, anxiety, and a depressive disorder.  However, the examiners noted that the Veteran's use of alcohol and other substances made it difficult to ascertain whether the Veteran's acquired psychiatric disorders were attributable to service, a service-connected disability, or substance use.  The July 2013 opinion by P.R.R. indicated that possible premorbid personality features in combination with various medical conditions, most notably visual impairment, make distinction of clinic conditions uncertain.  Ultimately, the examiners were unable to determine whether the Veteran's acquired psychiatric disorders were related to his service or a service-connected disability without resorting to speculation.  

Since the time of the Veteran's prior examinations, VA received additional evidence pertinent to the Veteran's depression and anxiety to include the impact that the Veteran's service-connected disabilities have had on his mental health.  See, e.g. November 2017 Mental Health Notes from Columbia, SC VA Medical Center (noting the Veteran endorsed worsening mental symptoms associated with blindness due to service-connected glaucoma).  

As these treatment records suggest that the Veteran's mental condition is worsened, at least in part, by his service-connected glaucoma, a remand for a VA examination and opinion is necessary.

PTSD

In a September 2013 rating decision, the AOJ denied the Veteran entitlement to service connection for PTSD.  While the Veteran did not submit a formal notice of disagreement with this rating decision, VA received additional evidence pertaining to the Veteran's PTSD from the Columbia, SC VA Medical Center within one year, which contains some evidence of worsening PTSD.  Moreover, the Board also notes that the Veteran gave relevant testimony in regard to PTSD stressors at his hearing.  However, as it does not appear that the AOJ has issued a Statement of the Case with respect to this issue, a remand is necessary for the AOJ to issue a Statement of the Case to the Veteran so that he may perfect any appeal of this issue by submitting a timely substantive appeal.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all updated relevant medical records, to include VA treatment records dated from December 2017 to the present.

2. Thereafter, schedule the Veteran for a VA examination to evaluate his claim for an acquired psychiatric disability, to include as secondary to his service-connected disabilities.  The examiner is requested to address the following questions:

(a) Is it at least as likely as not that the Veteran's acquired psychiatric disorder was caused by a service-connected disability?  The Board is particularly interested in whether his service-connected glaucoma has caused an acquired psychiatric disorder.
(b) Is it at least as likely as not that the Veteran's acquired psychiatric disorder was aggravated (worsened beyond the normal progression) by a service-connected disability?  The Board is particularly interested in whether his service-connected glaucoma has aggravated an acquired psychiatric disorder.

If aggravation is shown, the examiner is asked to establish a baseline level of disability before the aggravation occurred.

A complete rationale should be provided for all conclusions reached.

3. The AOJ shall issue a Statement of the Case pertaining to the issue of entitlement to service connection for PTSD.  The Veteran is advised that the Board will only exercise appellate jurisdiction over this claim if he perfects a timely appeal of it.

4. After the development in 1 and 2 has been completed, and if the issue of entitlement to service connection for an acquired psychiatric disability as secondary to a service-connected disability remains denied, issue a supplemental statement of the case and return to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


